Citation Nr: 1030284	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left leg disability, 
to include residuals of a dislocation of the proximal end of the 
left fibula in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to April 1974. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from June 2005, July 2006, and November 2007 rating 
decisions of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Nashville, Tennessee, and Seattle, Washington, 
which granted service connection for PTSD with a 30 percent 
evaluation; and denied service connection for a right knee 
disability.  

In April 2009 the Board remanded the claims for VA examinations 
to determine the etiology of the Veteran's right and/or left knee 
disabilities and the disability level of the Veteran's PTSD.  At 
the time there was some confusion as to which knee was injured in 
service and which knee currently had a disability; therefore the 
Board added the issue of left knee disability to the Veteran's 
claim.   

A May 2010 rating decision granted service connection for a right 
knee disability therefore the issue is not longer on appeal.  

The May 2010 rating decision also increased the initial 
evaluation for PTSD to 50 percent disabling.  However, as the 50 
percent evaluation does not constitute a full grant of all 
benefits possible, and the Veteran has not withdrawn his claim, 
the issue of an increased initial evaluation of PTSD remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of service connection for a left leg disability, 
including residuals of a dislocation of proximal end of the left 
fibula is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to be manifested by a level of 
impairment that more nearly approximates that of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as impaired short term memory, disturbances of 
motivation and mood with difficulty in establishing and 
maintaining effective relationships.  

2.  Findings of obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic attacks, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene with the inability to establish 
and maintain effective work and social relationships are not 
demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any. See 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The issue of initial higher evaluation for PTSD involves a 
"downstream" issue, as the initial claim for service connection 
for PTSD was granted in the July 2007 rating decision appealed, 
and the current appeal arises from the disagreement with the 
evaluations originally and subsequently assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). 

For an increased-rating claim, VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased-rating claim, the 
evidence must demonstrate a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life and (2) that if an increase 
in the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  The notice must 
also provide examples of the types of medical and lay evidence 
that may be obtained or submitted.  Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008).

Such notice was not provided in this case.  Although the Veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores, supra.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned when the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 31-40 is indicative of some impairment in 
reality resting or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers)

A GAF score between 61 and 70 is indicative of some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Three VA psychiatric examinations have been conducted.  

At a February 2006 examination the Veteran reported difficulty 
with chronic anger control and sleeping through the night. He 
also reported hypervigilance, exaggerated startle response and 
lack of interest in previously enjoyable activities such as 
fishing and hunting.  The Veteran reported that he has had no 
friends since service because he does not get close to people 
however he later stated that he has two friends who he visits a 
few times a month.  He reported a good relationship with his wife 
and children.  

Upon examination there was no evidence of hallucinations, 
delusions, or significant cognitive impairment.  The Veteran had 
good eye contact, and his speech was clear, coherent and goal 
directed.  He complained of a chronically anxious and dysphoric 
mood and displayed a restricted range of affect.  He had 
difficulty with concentration and short term memory.  The Veteran 
was diagnosed with chronic mild PTSD with mild social and 
emotional impairment.  He was found to have a GAF score of 63 
overall, and GAF of 65 based on PTSD alone. 

At a June 2008 VA examination the Veteran was found to be 
cooperative with speech at a regular rate, euthymic mood with a 
full range of affect.  He complained of short term memory loss 
and the need to write things down.  The Veteran described 
recurring nightmares and dreams about Vietnam accompanied by 
night sweats.  He reported avoiding crowds.  The Veteran was 
found to have an extreme degree of reexperiencing events, 
avoiding thinking about the events, less interested in hobbies or 
social activities, feeling detached from others, feeling his life 
would be shortened because of his trauma, difficulty sleeping, 
feeling irritable, difficulty concentrating, being on guard, 
easily startled, and felt that his symptoms interfere with his 
social activities and cause distress.  The examiner found his 
judgment to be intact with good insight into his emotional 
symptoms.  He was found to have a GAF score of 60. 

At an August 2009 VA examination the Veteran appeared well 
groomed, cooperative and attempted to answer questions but was 
somewhat irritable.  He reported having a poor memory and relies 
on his wife to keep track of the household.  The Veteran's 
current symptomatology was observed to be social withdrawal, 
guilt about his military experiences, tendency to become violent 
or irritable, emotional numbing, nightmares about experiences in 
the military, difficulty sleeping, recurring nightmares, becoming 
less interested in hobbies and social activities, and feeling 
detached and estranged.  He denied suicidal ideation.  The 
Veteran emphasized that he prefers to remain socially isolated 
and the only individual he relates to consistently is his wife.  
He described a positive relationship with his sons who he does 
not see that frequently.  The Veteran's judgment was intact and 
he showed good insight into his behavior.  He was diagnosed with 
moderately severe PTSD with a GAF score of 51.   

The examiner found that the extent of his irritability and 
repressed anger was quite severe.  He also had a general attitude 
of feeling helpless manifested by his feeling that his memory is 
poor.  The Veteran was found to be competent to manage his own 
financial affairs but prefers his wife to manage his daily 
affairs.  

In a May 2009 lay statement the Veteran's wife reported that his 
anger and irritability symptoms had gotten worse. 

A higher, 70 percent evaluation is not warranted.  The Veteran's 
main symptoms are social withdrawal, irritability, anger, re 
experiencing events and impaired short term memory.  None of the 
VA examinations show the Veteran to have obsessional rituals, 
illogical, obscure or irrelevant speech, near-continuous panic or 
depression that affects his ability to function independently or 
appropriately.  The Veteran does not exhibit spatial 
disorientation, neglect of personal appearance or hygiene.  He 
reported no suicidal or homicidal ideations or impaired impulse 
control.  Rather, the medical evidence shows that the Veteran had 
been married to the same woman for 37 years; he gets along with 
his sons although he does not see them often.  The evidence shows 
that the Veteran does not exhibit an inability to establish and 
maintain relationships. 

The level of PTSD has been relatively stable throughout the 
appeal period, or at least has never been worse than reflected by 
the rating assigned.  Therefore, an application of staged 
evaluations for PTSD is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
PTSD under consideration here has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or has otherwise rendered impracticable the application of the 
regular scheduler standards.  There is no doubt that the 
Veteran's PTSD results in some daily activity restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)



ORDER

Entitlement to an initial evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) is denied.  


REMAND

In order to accurately reflect the contents of the service 
treatment records and the Veteran's contentions, the April 2009 
Board decision added the separate issue of service connection for 
left leg disability to the Veteran's claim and instructed that a 
VA examination be conducted to determine the etiology of any 
right or left knee disabilities. 

A September 2009 VA examiner determined that although the service 
treatment records all refer to a "left" knee dislocation, it 
was most likely an error as the Veteran repeatedly stated it was 
the right knee that he injured in service and the examiner found 
that only the right knee had a current disability; concluding 
that the Veteran's right knee disability was due to service. 

The May 2010 rating decision granted service connection for a 
right knee disability but it appears the RO forgot to adjudicate 
the separate issue of a left leg disability.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further remand is therefore required.

A review of the record reveals that the Veteran has consistently 
reported that it was his right knee that he dislocated in 
service.  In fact the Veteran testified that he never hurt his 
left knee in service and that he does not have any current 
problem with his left knee.  Furthermore in response to the April 
2009 Board remand the Veteran submitted a statement that the 
claimed knee condition is for the right knee, not the left knee 
as defined by himself and representative at the Board hearing.  
In addition the September 2009 VA examination found no current 
left knee disability. 

Prior to adjudicating the claim the RO should confirm with the 
Veteran that he would still like the claim for service connection 
for a left leg disability to be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for 
service connection for left knee disability 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If any decision remains 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


